Title: To Thomas Jefferson from Samuel Stephens, 20 September 1802
From: Stephens, Samuel
To: Jefferson, Thomas


          
            Dublin 20 of 9 mo. 1802
          
          I wrote and sent thee a few phamplets of a Religious nature about two Month since. I now send thee one of a differant sort believing from thy situation it will not be unacceptable to thee, as I consider it such as will convey to thee some information whereby thou can judge a little of the situation of things amongst us, A matter which I exspect may be the more deserving of thy attention considering the great emmagration from this to America, and to know some what the cause thereof, a variety of circumstances contribute towards it, and what is hinted at there is one of them. it does not seem my present business to enlarge on it therefore shall conclude thy Friend and wellwisher
          
            Saml Stephens
          
         